EXHIBIT 10.44
EXECUTION VERSION



VARIATION AGREEMENT
THIS AGREEMENT is made effective November 12, 2013,
BETWEEN
CERVECERÍA MODELO, S.A. de C.V., a Mexican corporation (“Modelo”)
-and-    
MOLSON INC., a corporation established under the laws of Canada (“Molson”)
-and-
GMODELO CANADA INC., a corporation incorporated under the laws of Ontario
(“GModelo”)
-and-
MODELO MOLSON IMPORTS L.P., a limited partnership formed under the laws of
Ontario (the “Partnership”)
-and-
MODELO MOLSON IMPORTS LTD., a corporation incorporated under the laws of Canada
(“MMI”)
-and-
CANACERMEX INC., a corporation incorporated under the laws of Québec
(“Canacermex”)
-and-
MOLSON CANADA 2005, a general partnership formed under the laws of Ontario
(“Molson Canada”)
-and-
MOLSON COORS BREWING COMPANY, a corporation established under the laws of
Delaware (“MCBC”)
-and-
GRUPO MODELO, S.A.B. de C.V., a Mexican corporation (“Grupo Modelo”)




--------------------------------------------------------------------------------

- 2 -



WHEREAS Modelo, Molson, GModelo, the Partnership, MMI, Canacermex, Molson
Canada, MCBC and Grupo Modelo have entered into effective January 1, 2008, the
General Undertaking Agreement and the Transaction Agreements for the purposes of
importing, marketing, promoting and selling Products in the Territory;
AND WHEREAS the Parties desire to provide for (i) the early termination of the
General Undertaking Agreement and the Transaction Agreements with effect at the
Time of Closing, (ii) the entering into by Grupo Modelo of new distribution
agreements effective at the Time of Closing that grant GModelo the exclusive
right to distribute the Products in the Territory and (iii) the orderly
winding-up of the Partnership, MMI and Canacermex;
NOW THEREFORE THIS AGREEMENT WITNESSES THAT, in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each of the Parties hereto, the Parties hereto hereby agree as follows.
ARTICLE 1
INTERPRETATION
1.01    Definitions
Unless otherwise required by the context, the following terms used in this
Agreement (including the recitals and the Schedules) have the respective
meanings set forth below:
(a)
“Affiliate” of any Person means any other Person that, directly or indirectly,
Controls that Person, is Controlled by that Person, or is under common Control
with that Person;

(b)
“Agreement”, “this Agreement”, “hereto”, “herein”, “hereby”, “hereunder”,
“hereof’ and similar expressions refer to this variation agreement (including
the Schedules) and not to any particular Article, Section, Subsection, Clause,
Schedule, subdivision, or other portion of this Agreement, and references to an
“Article”, “Section”, “Subsection”, “Clause” or “Schedule” followed by a number
or a letter or a combination of numbers and letters mean, respectively, the
specified article, section, subsection, or clause of, or schedule to, this
Agreement;

(c)
“Canacermex” means Canacermex Inc.;

(d)
“Closing” means the completion of the steps set forth in Sections 4.01, 6.01 and
6.02;

(e)
“Closing Date” means February 28, 2014;

(f)
“Containers” means the bottle, can or other receptacle in which Product is
directly placed, and the box, carton or similar item in which such receptacle is
packaged as





--------------------------------------------------------------------------------

- 3 -

well as the pallet upon which such receptacle is placed (as defined in the
General Undertaking Agreement);
(g)
“Control” (including, with correlative meaning, the terms “Controlling”,
“Controlled by” and “under common Control with”) means with respect to any
Person (the “Controlled Person”):

(i)
the direct or indirect ownership of more than 50% of the total voting power of
all classes of voting shares, limited liability company interests, partnership
interests or other voting equity interests of such Controlled Person,

(ii)
the ability to directly or indirectly appoint or elect a majority of the board
of directors or similar governing body of such Controlled Person,

(iii)
the ability to directly or indirectly appoint or elect all of the staff forming
the first level of management of such Controlled Person, or

(iv)
the ability to directly or indirectly direct the management and policies of such
Controlled Person by any means, including by ownership of voting securities, by
operation of law, by contract, by way of a specific provision in the articles of
incorporation, bylaws, partnership agreement, limited liability company
agreement or other organizational document of such Controlled Person (including
the holding of any veto or voting minority right with the power to prevent the
taking of any action by such Controlled Person not described in this
definition), or otherwise;

(h)
“Creative Materials” means any trade-mark, device, theme, jingle, configuration,
concept, advertisement or other materials or creative efforts created, used or
intended for use in connection with the advertising, marketing, promotion or
sale of Product;

(i)
“Damages” means any damages, dues, penalties, interest, fines, costs, amounts
paid in settlement, liabilities (whether accrued, actual, contingent, latent or
otherwise), losses, expenses and fees, including interest, court costs and
reasonable legal, accounting and other expert and professional fees and expenses
and disbursements;

(j)
“Employees” means all individuals who are employed by the Partnership;

(k)
“Funding Agreement” means the funding agreement made effective January 1, 2008,
among GModelo, Molson, MMI and the Partnership regarding the repayment of
monthly advances made by the Partnership to its partners and loans made by the
Partnership’s partners to the Partnership;

(l)
“General Undertaking Agreement” means the general undertaking agreement made
effective January 1, 2008, among Modelo, Molson, GModelo, the Partnership, MMI,
Canacermex, Molson Canada, MCBC, (Diblo S.A., de C.V., which has subsequently
been merged into and become part of Modelo), Molson Coors Canada





--------------------------------------------------------------------------------

- 4 -

Inc. and Grupo Modelo regarding the Transaction Agreements and the interaction
between them;
(m)
“Goods and Services Tax”, “GST” and “HST” means the tax levied under Part IX of
the Excise Tax Act (Canada) and any similar tax under federal legislation, each
as amended, restated, replaced or re-enacted from time to time;

(n)
“Governmental Authority” means any federal, provincial, state, territorial,
municipal, local or other government or governmental agency, department, liquor
board, regulatory authority, judicial or administrative body, whether domestic,
international or foreign;

(o)
“GModelo” means GModelo Canada Inc.;

(p)
“Grupo Modelo” means Grupo Modelo, S.A.B. de C.V.;

(q)
“Imposts” means customs duties, duties, fees, excise taxes, taxes (other than
Taxes), levies, provincial mark-ups, environmental charges or fees levied or
imposed by any Governmental Authority, container fees, government distribution
fees and similar items;

(r)
“Intercompany Support Agreement” means the support services agreement made
effective January 1, 2008, among Canacermex and the Partnership regarding the
provision by the Partnership of services related to the marketing and promotion
of Product in Québec;

(s)
“Interim Period” means the period commencing on the date of this Agreement and
ending at the Time of Closing;

(t)
“ITA” means the Income Tax Act (Canada), as amended from time to time;

(u)
“Labatt” means Labatt Breweries of Canada L.P.;

(v)
“Landed Cost” means amounts paid for the Product, including (i) all applicable
Taxes and Imposts not otherwise deducted in the calculation of Net Sales
Revenue, (ii) freight, handling and other charges, and (iii) all other fees and
costs incurred with respect to the purchase and importation of the Product. Any
foreign currency denominated invoices will be valued in Canadian funds at then
current noon foreign exchange rates quoted by the Bank of Canada. Current
foreign exchange rates will be equal to the spot foreign exchange rate at the
date of payment;

(w)
“Law” means any federal, provincial, state, territorial, municipal or local law,
statute, decree, directive, legislative enactment, order, ordinance, regulation,
guideline, rule, executive order, supervisory requirement, directive, resolution
or circular or other binding restriction of or by any Governmental Authority,
including the requirements of any Governmental Authority;





--------------------------------------------------------------------------------

- 5 -

(x)
“MCBC” means Molson Coors Brewing Company;

(y)
“MCBC Group” means MCBC, Molson, Molson Canada and their respective Affiliates;

(z)
“MMI” means Modelo Molson Imports Ltd.;

(aa)
“Modelo” means Cerveceria Modelo, S.A. de C.V.;

(bb)
“Modelo Group” means Grupo Modelo, Modelo, GModelo and their respective
Affiliates;

(cc)
“Modelo Trademarks” means the trademarks for the Modelo Product licensed to the
Partnership and Canacermex;

(dd)
“Molson” means Molson Inc.;

(ee)
“Molson Canada” means Molson Canada 2005;

(ff)
“Net Tangible Book Value” means the total amount of all assets less (a) the
total amount of all intangible assets and (b) all liabilities, all as shown on
an audited closing balance sheet to be included in audited closing financial
statements to be prepared by PricewaterhouseCoopers as the auditors of the
Partnership, MMI and Canacermex consistent with generally accepted accounting
principles used by such entities and which shall include a schedule setting
forth the Net Tangible Book Value as of the Closing Date;

(gg)
“Notice” has the meaning given to that term in Section 12.05;

(hh)
“Parties” means all of, and “Party” means any one of, Modelo, Molson, GModelo,
the Partnership, MMI, Canacermex, Molson Canada, MCBC and Grupo Modelo;

(ii)
“Partnership” means Modelo Molson Imports L.P.;

(jj)
“Partnership Agreement” means the limited partnership agreement made effective
January 1, 2008, among GModelo, Molson and MMI regarding the Partnership;

(kk)
“Person” means an individual, corporation, voluntary association, joint stock
company, trust, limited or general partnership, joint venture or other entity
and the heirs, executors, administrators, legal representatives, successors and
assigns of such Person;

(ll)
“Product” means beer that is manufactured by a Designated Brewery (as defined in
the General Undertaking Agreement) and is packaged in Containers that identify
it as a brand of beer of Modelo;

(mm)
“Provincial Sales Tax” means any sales tax (other than HST) levied under the
legislation of a province of Canada;





--------------------------------------------------------------------------------

- 6 -

(nn)
“Québec Agency and Services Agreement” means the agency and services agreement
made effective January 1, 2008, among Canacermex and Molson Canada regarding the
appointment of Molson Canada as the agent of Canacermex with respect to the
importation, distribution and sale of Product in Québec and the provision by
Molson Canada of related administrative services;

(oo)
“Québec Importer Agreement” means the importer and license agreement made
effective January 1, 2008, between Canacermex and Modelo granting Canacermex the
exclusive right to import, distribute and sell Product in Québec;

(pp)
“Québec Importer Approval” means the approvals of the relevant Governmental
Authorities for GModelo or an Affiliate to import and distribute the Products in
Québec;

(qq)
“Québec Warehouse Permits” means the warehouse permits of the relevant
Governmental Authorities for GModelo or an Affiliate that must be obtained by
GModelo or Canacermex on its behalf or on behalf of GModelo’s agents to store
the Products in other locations than Molson Canada’s or an agent of Molson
Canada’s warehouses in Québec and the fulfillment of any related change of
address obligations;

(rr)
“Québec Sales Tax” and “QST” means the tax levied under an Act respecting the
Québec sales tax (Québec) and any similar tax under Québec legislation, each as
amended, restated, replaced or re-enacted from time to time.

(ss)
“Québec Shareholder Agreement” means the unanimous shareholder agreement made
effective January 1, 2008, initially among Modelo and the Partnership (being all
of the shareholders of Canacermex) and Canacermex;

(tt)
“Representative” means, in respect of any Party, such Party’s directors,
officers, employees and advisers (including financial advisers and legal
counsel);

(uu)
“Rest of Canada” means all provinces and territories of Canada, except the
Province of Québec;

(vv)
“ROC Agency and Services Agreement” means the agency and services agreement made
effective January 1, 2008, between the Partnership and Molson Canada regarding
the appointment of Molson Canada as the agent of the Partnership with respect to
the importation, distribution and sale of Product in the Rest of Canada and the
provision by Molson Canada of related administrative services;

(ww)
“ROC Importer Agreement” means the importer and license agreement made effective
January 1, 2008, between the Partnership and Modelo granting the Partnership the
exclusive right to import, distribute and sell Modelo Product in the Rest of
Canada;





--------------------------------------------------------------------------------

- 7 -

(xx)
“ROC Shareholder Agreement” means the unanimous shareholder agreement made
effective January 1, 2008 among GModelo and Molson (being all of the
shareholders of MMI) and MMI;

(yy)
“Sales Taxes” means Goods and Services Tax, HST, Québec Sales Tax and similar
Canadian federal or provincial value-added taxes and Provincial Sales Tax, but
for the avoidance of doubt does not include income taxes;

(zz)
“Sold” means (i) sold or distributed in the Rest of Canada by the Partnership or
by Molson Canada on behalf of the Partnership and (ii) sold or distributed in
Québec by Canacermex or by Molson Canada on behalf of Canacermex;

([[)
“Tax Attribute” has the meaning given to that term in Section 8.02(c);

(aaa)
“Tax Indemnified Parties” has the meaning given to that term in Section 8.02(a);

(bbb)
“Tax Indemnifying Parties” means the Modelo Group, jointly and severally;

(ccc)
“Taxes” has the meaning ascribed thereto in Section 8.02(a);

(ddd)
“Temporary Agreement” has the meaning ascribed thereto in Section 4.02(a);

(eee)
“Territory” means all of the provinces and territories of Canada;

(fff)
“Time of Closing” means 23:59 EST on the Closing Date at which the Closing
occurs; and

(ggg)
“Transaction Agreements” means the Partnership Agreement, the ROC Shareholder
Agreement, the ROC Agency and Services Agreement, the ROC Importer Agreement,
the Québec Shareholder Agreement, the Québec Agency and Services Agreement, the
Québec Importer Agreement, the Intercompany Support Agreement and the Funding
Agreement.

1.02    References
In this Agreement and the Schedules:
(a)
the Schedules are incorporated into and deemed part of this Agreement and all
references to this Agreement will include the Schedules;

(b)
references to a Schedule, Section or Article are to such Schedule, Section or
Article of this Agreement, unless otherwise provided;

(c)
references to any Law include such Law in changed or supplemented form or a
newly adopted Law replacing a previous Law;





--------------------------------------------------------------------------------

- 8 -

(d)
references to and mentions of the words or phrases “including”, “such as”, “for
example”, “e.g.” or similar words or phrases mean illustrative or particular
items or examples, without limitation; and

(e)
references to the singular form of any object will be deemed references to the
plural form of such object and references to the plural form of any object will
be deemed references to the singular form of such object.

1.03    Headings
The Article and Section headings are for reference and convenience only and will
not be considered in the interpretation of this Agreement.
ARTICLE 2
INITIAL PRE-CLOSING STEPS
2.01    Québec Importer Approval
On or before November 30, 2013, GModelo shall apply for Québec Importer Approval
and the Québec Warehouse Permits. GModelo shall diligently pursue Québec
Importer Approval and the Québec Warehouse Permits and shall notify Molson
forthwith upon receipt of same.
2.02    Continuation of Canacermex
On or before November 30, 2013, Canacermex shall be continued as a British
Columbia company and its articles shall be amended to create a new series of
shares, being Series B Special Shares, that are redeemable and retractable at
$0.001 per share, with the total series having a right to that number of votes
as is equal to 19% of the total amount of all votes attaching to all shares.
Grupo Modelo shall subscribe for 100,000,000 Series B Special Shares of
Canacermex for a subscription price equal to $100,000. Canacermex’s articles
shall also be amended to create a new class of shares, being Class X Special
Shares, which shall be non-voting, redeemable and retractable for $10,000 per
share.
2.03    Irrevocable Notice
On or before November 30, 2013, Grupo Modelo shall provide to the applicable
MCBC Group entities an irrevocable notice under the General Undertaking
Agreement and the Transaction Agreements that their respective terms will not be
renewed in 2018.
ARTICLE 3
SUBSEQUENT PRE-CLOSING STEPS
3.01    Canacermex Shares and MMI Shares
On December 20, 2013:




--------------------------------------------------------------------------------

- 9 -

(a)
Grupo Modelo shall sell to Molson (or to an Affiliate of Molson designated by
Molson) 450,000 Class A Special Shares (representing 30% of the total issued
Class A Special Shares) of Canacermex for a purchase price of $48,600;

(b)
Molson (or an Affiliate of Molson designated by Molson) shall subscribe for 20
Class X Special Shares of Canacermex for $200,000; and

(c)
GModelo Canada shall grant to an MCBC Group entity to be determined an option to
acquire all (but for 1%) of its shares of MMI at a strike price of $1,000,000,
expiring on December 27, 2013 (nominal option premium shall be paid by such MCBC
Group entity to GModelo for the grant of the option and the General Undertaking
and the Transaction Agreements shall be amended as necessary to ensure that the
governance rights of GModelo and its Affiliates shall remain unaffected if the
option is exercised).

3.02    Conversion of Canacermex to an Unlimited Liability Company
On December 27, 2013, Canacermex shall be converted to British Columbia
unlimited liability company. The Modelo Group and the MCBC Group shall cause
Canacermex to remain a British Columbia unlimited liability company until its
dissolution.
3.03    Funding of GModelo
On February 27, 2014, Grupo Modelo (or an Affiliate designated by Grupo Modelo)
shall fund GModelo for the amount payable pursuant to Section 4.01(c) through a
share subscription, loan or other cash advance.
ARTICLE 4
CLOSING STEPS
4.01    Termination of Agreements and Entering into of New Agreements
On the Closing Date:
(a)
the termination date in the General Undertaking Agreement and the Transaction
Agreements shall be changed from January 1, 2018 to February 28, 2014, and the
agreements shall be so amended with effect at the Time of Closing without any
further act on the part of any Party;

(b)
Grupo Modelo shall enter into new distribution agreements effective at the Time
of Closing that grant GModelo the exclusive right to distribute the Products in
the Territory upon such terms as Grupo Modelo and GModelo may agree; and

(c)
GModelo shall pay to Molson an amount equal to $70 million plus applicable Sales
Taxes, and Molson shall remit such Sales Taxes to the applicable Governmental
Authorities on a timely basis.





--------------------------------------------------------------------------------

- 10 -

4.02    Québec Importer Approval Status
If, at the Time of Closing, Québec Importer Approval has not been granted, then:
(a)
the Québec Importer Agreement between Grupo Modelo and Canacermex shall, on a
temporary basis, not be terminated, and Canacermex shall enter into a temporary
outsourcing agreement (the “Temporary Agreement”) with GModelo or an Affiliate
under which, during the interim period prior to receipt of Québec Importer
Approval, GModelo or an Affiliate agrees to operate all aspects of Canacermex’s
business, and generally to sell, or arrange for the sale of, Products in Québec
as agent for Canacermex (pursuant to which Temporary Agreement Canacermex shall
pay GModelo or an Affiliate management fees equal to substantially all of its
net income for the interim period) and a shareholder agreement for Canacermex
shall be entered into that gives the authority to make all decisions relating to
the governance and operations of Canacermex to GModelo or an Affiliate;

(b)
GModelo shall enter into new agency and services agreements (for all of Canada)
with Labatt similar to the ROC Agency and Services Agreement. Under these
agreements, Labatt shall sell product as agent for GModelo (or, in the case of
Québec sales during the interim period, as agent for Canacermex). Canacermex
shall also enter into an agency agreement with Labatt as of the Closing Date and
shall make the required filing with the relevant Governmental Authorities;

(c)
once Québec Importer Approval has been obtained, the Temporary Agreement and the
Québec Importer Agreement shall be terminated; and

(d)
Canacermex shall not be dissolved until the Québec Importer Approval has been
obtained.

4.03    Québec Warehouse Permits
(a)
If, at the Time of Closing, the Québec Warehouse Permits have not been obtained
by GModelo or an Affiliate, Molson Canada will continue to provide to Canacermex
warehouse space at Canacermex’s current main warehouse necessary for the storage
of Products in the context of Canacermex’s business for a maximum period of two
months following the Closing Date and on terms and conditions comparable to
those which would be provided by an arm’s length third-party logistics provider.

(b)
Once GModelo or an Affiliate has obtained the Québec Warehouse Permits, a new
general manager will be appointed for Canacermex and GModelo shall arrange to
send all notices required under applicable Laws in connection therewith.

4.04    Settlement of Amounts
All fees earned by the Parties pursuant to the Transaction Agreements in respect
of the period prior to the Time of Closing shall be settled on the Closing Date
on the basis of actual and estimated amounts. All unremitted earnings, partner
contributions and intercompany balances in respect of




--------------------------------------------------------------------------------

- 11 -

the period prior to the Time of Closing shall accrue up to and be settled on the
Closing Date, including (i) fees earned by Molson Canada pursuant to the
Transaction Agreements, including those set forth in Article 5 of the ROC Agency
and Services Agreement and Article 5 of the Québec Agency and Services
Agreement, and (ii) unremitted earnings, partner contributions and MCBC Group
intercompany balances with the Partnership, MMI or Canacermex as well as
liabilities paid by the MCBC Group (including freight, product, brokerage and
accruals related to the Product) in the normal course of the services provided
to the Partnership, MMI and Canacermex. The Parties agree to adjust these
amounts to actual amounts within thirty days of the Closing Date.
4.05    Cease Carrying on Business
Effective at the Time of Closing, subject to the arrangements contemplated in
Sections 4.02 and 4.03, the Partnership, MMI and Canacermex shall cease carrying
on business.
ARTICLE 5
POST-CLOSING STEPS
5.01    Winding-up of Affairs
After the Time of Closing, the Partnership, MMI and Canacermex shall commence
the winding up of their affairs which the Parties agree to use their reasonable
efforts to diligently complete within 60 days of the Closing Date, subject to
the arrangements contemplated in Sections 4.02 and 4.03. Without limiting the
generality of the foregoing,
(e)
All ongoing contracts, undertakings and financial commitments of the Partnership
(or MMI for and on behalf of the Partnership) shall be terminated and satisfied
or provided for. Molson Canada shall use its reasonable efforts to inform
customers who wish to order Products that, from and after the Closing Date, the
Partnership is no longer carrying on an active business and that Products may be
ordered from GModelo or an Affiliate following the Closing Date;

(f)
Notwithstanding that the Québec Importer Approval may not have been obtained,
Canacermex shall distribute its assets (other than its rights and obligations
under the Temporary Agreement and the Québec Importer Agreement, if applicable)
to its shareholders on its winding-up, subject to satisfaction or provision for
payment of its liabilities (which, for avoidance of doubt, shall, subject to
Section 5.01(h), be the sole responsibility of Canacermex);

(g)
Following the completion of the winding-up of Canacermex, the MCBC Group shall
cause its representatives on the board of directors of Canacermex to resign;

(h)
An undivided interest in each of the Partnership’s remaining assets shall be
distributed to its limited partners and MMI, as its general partner, in
proportion to their respective ownership interests in the Partnership, as
provided in Sections 12.08 and 12.09 of the Partnership Agreement. GModelo and
MMI shall elect to have this wind-up occur pursuant to subsection 98(3) of the
ITA;





--------------------------------------------------------------------------------

- 12 -

(i)
MMI shall distribute its assets to its shareholders on its winding-up, subject
to satisfaction or provision for payment of its liabilities (which, for
avoidance of doubt, shall, subject to Section 5.01(h), be the sole
responsibility of MMI);

(j)
For greater certainty, liabilities for which the Modelo Group is responsible or
has otherwise agreed to provide indemnification under this Agreement or the
Transaction Agreements shall be deemed to have been properly provided for in
connection with the winding-up and distribution of the assets of the
Partnership, MMI and Canacermex;

(k)
The Parties agree that the aggregate fair market value of property (including
undivided interests in property of the Partnership) to be distributed to Molson
following the wind-ups of the Partnership, MMI and Canacermex shall not be less
than or greater than the aggregate Net Tangible Book Value of the Partnership,
MMI and Canacermex as of the Closing Date multiplied by Molson’s direct and
indirect proportionate interest in such entities;

(l)
All costs related to the implementation of the winding-up and dissolution of the
Partnership, Canacermex and MMI shall be the responsibility of GModelo and all
costs associated therewith shall be assumed and paid by GModelo (for greater
certainly, GModelo shall not be required to pay Molson’s internal costs); and

(m)
The Partnership shall retain an Employee who shall report to the board of MMI
and Canacermex, as required, to assist in connection with the winding-up and
distribution of the assets of the Partnership, MMI and Canacermex and, as
appropriate, other matters in connection therewith.

5.02    Change of Names
As soon as practicable after the Time of Closing, the names of the Partnership
and MMI shall be changed as designated by Modelo to names that do not include
the words “Molson” or “Coors”.
ARTICLE 6
PURCHASE OF INVENTORY AND CREATIVE MATERIALS,
AND PRODUCT RETURNS
6.01    Purchase of Inventory
On the Closing Date, and before any distributions under Article 5, GModelo or an
Affiliate thereof shall purchase from the Partnership, MMI, Canacermex and
Molson Canada, as applicable, all Products in inventory at a price equal to the
Landed Cost of such Product plus any applicable Taxes and Imposts arising from
such purchase. All freight costs relating to the purchase of inventory shall be
the responsibility of GModelo and shall be settled no later than 45 days after
the Closing Date. The Partnership and Molson Canada shall give notice to GModelo
at last five days before the Closing Date of the locations at which GModelo or
an Affiliate shall take possession of the inventory on the Closing Date.




--------------------------------------------------------------------------------

- 13 -

6.02    Delivery of Creative Materials
On or prior to the Closing Date, Molson Canada shall sell to the Partnership its
interest in such Creative Materials which are useable under the current brand
positioning of the Products for a purchase price equal to the cost of such
Creative Materials, plus any applicable Taxes and Imposts arising from such
purchase. On the Closing Date (after completion of the sale referred to in the
preceding sentence and before any distributions under Article 5), GModelo or an
Affiliate shall purchase from the Partnership and Canacermex, as applicable, all
Creative Materials for a purchase price equal to the costs of any such Creative
Materials to the Partnership or Canacermex, as applicable, plus any applicable
Taxes and Imposts arising from such purchase.
6.03    Product Returns and Warranty
In the event of any return of a Product Sold prior to the Closing Date, the cost
of Product returns or recalls (including disposal costs, handling costs and the
costs of refunding the original purchase price to the person returning the
Product) occurring after the Closing Date shall be the responsibility of
GModelo. The Partnership, MMI, Canacermex and the MCBC Group shall not be
responsible for any such costs and shall be indemnified therefor by GModelo.
Without limiting the obligations of the Modelo Group under the Transaction
Agreements, the Modelo Group shall be responsible for all Product warranty
obligations and shall indemnify the MCBC Group therefor, including those
obligations arising in connection with Products distributed prior to the Closing
Date.
6.04    Limitation on Rights Acquired
For greater certainty, the Modelo Group shall not acquire any right, interest or
benefit in any marketing, sponsorship, advertising or media contract or product
or shelf placement entered into by, secured by or benefiting any MCBC group
entity, notwithstanding that the Modelo brands may have been promoted pursuant
thereto; provided, however, that any such contract that is in the name of or
paid for by the Partnership or Canacermex shall be distributed in accordance
with Section 5.01 and shall be acquired by GModelo under Section 6.05.
6.05    Acquisition of Certain Property
In connection with the winding up of the business of MMI, Canacermex and the
Partnership, and GModelo’s agreement to assume (or indemnify the MCBC Group for)
any remaining liabilities in connection therewith, following the distributions
described in Section 5.01 and the effecting of the steps described in Sections
6.01 to 6.04, GModelo shall purchase from Molson for $1.00 all property (or
Molson’s undivided interest in such property) distributed to Molson from MMI,
Canacermex and the Partnership, including the books and records of such
entities.
ARTICLE 7
RELEASES
The Parties agree that the arrangements provided for herein shall apply in
connection with the expiration of the Term and that, in particular, the purchase
obligation set forth in Section 12.04 of the Partnership Agreement shall not
apply. Following completion of the arrangements contemplated in Sections 5.01,
6.01 and 6.02 herein, the Parties that are specified in Section 12.06




--------------------------------------------------------------------------------

- 14 -

of the General Undertaking Agreement shall deliver the releases referred to in
such Section 12.06 to the Parties indicated therein.
ARTICLE 8
INDEMNIFICATION
8.01    Indemnification by Modelo
The Modelo Group shall jointly and severally agree to indemnify, defend and hold
harmless the MCBC Group for any Damages incurred by the MCBC Group, the
Partnership, MMI or Canacermex arising out of, resulting from, or relating to
third-party claims or liabilities against the business of the Partnership, MMI
and Canacermex (including the business which may be conducted by Canacermex
following the Closing Date pursuant to Sections 4.02 and 4.03 herein),
including, for greater certainty, any Sales Taxes or other taxes or reverse
logistics fees such as environmental penalties and deposits, product liability,
product recalls, and any liability for which an MCBC Group entity becomes liable
as a result of the wind-up of the Partnership, MMI and Canacermex, whether the
events giving rise to such Damages occurred prior to or after the Closing Date,
other than Damages resulting from a breach by a MCBC Group entity of its
obligations under, and for which it is required to provide indemnification
under, the Transaction Agreements. For greater certainty and without limiting
the foregoing, such indemnities of the Modelo Group are in addition to the
indemnification provisions under Article 12 of the ROC Agency and Services
Agreement, Article 12 of the Québec Agency and Services Agreement and Article 14
of the General Undertaking Agreement, which shall remain in full force and
effect. Notwithstanding the foregoing, no claim may be made under this Section
8.01 for (i) an item for which a claim may be made under Section 8.02 or (ii) an
item for which a claim could have been made under Section 8.02 had Section
8.02(a) not excluded claims relating to Taxes in respect of the payment
described in Section 4.01(c).
8.02    Tax Indemnification by the Modelo Group
(a)
The Tax Indemnifying Parties will indemnify and save harmless each MCBC Group
entity, the Partnership, MMI, Canacermex and their respective officers,
directors, employees, agents and representatives (together, the “Tax Indemnified
Parties”) from and against any and all Canadian or United States federal,
provincial, state, territorial, municipal or local taxes, including income
taxes, capital taxes, transfer taxes and Sales Taxes, or any other amount
payable by either Tax Indemnified Party pursuant to any applicable Canadian or
United States tax legislation (whether Canadian or United States federal or
provincial or foreign tax legislation), including in each case any interest,
penalties or additions thereto, together with any related costs and expenses
including professional fees, (“Taxes”) (such Taxes to be determined in
accordance with Section 8.02(c) below) arising directly or indirectly as a
result of, because of or in respect of, any transaction contemplated herein,
including any Taxes payable by the Partnership, MMI or Canacermex for which
another Tax Indemnified Party becomes liable as a result of the winding-up of
the Partnership, MMI or Canacermex or otherwise but excluding any Canadian
income taxes payable by Molson arising directly from the receipt by Molson of
the payment described in Section 4.01(c) (and, for this purpose, it is agreed
that such amount





--------------------------------------------------------------------------------

- 15 -

shall constitute ordinary income of Molson for the year in which such amount is
received).
(b)
Any amount payable by a Tax Indemnifying Party pursuant to this Section 8.02
shall be grossed-up to include any Taxes payable (including any deduction or
withholding of Taxes imposed, levied, collected, assessed or withheld in
accordance with applicable Law by or within any taxing jurisdiction) by the Tax
Indemnified Party (such Taxes to be determined in accordance with Section
8.02(c) below) in respect of such payment in order that the net after-Tax amount
received by the Tax Indemnified Party shall be equal to the full amount of Taxes
determined under Section 8.02(a). Each Tax Indemnified Party agrees to make an
election under subsection 12(2.2) of the ITA (and any equivalent provision of
applicable Tax legislation), to the extent available, to reduce or eliminate the
amount of Taxes (if any) payable by a Tax Indemnified Party in respect of an
indemnity payment under this Agreement.

(c)
The amount payable by a Tax Indemnifying Party to a Tax Indemnified Party
pursuant to this Section 8.02 shall be determined without taking into account
any deductions, losses, credits or any other tax attributes of the Tax
Indemnified Party or any successor thereof which would be available to reduce
the Taxes otherwise payable by the Tax Indemnified Party (each a “Tax
Attribute”). For greater certainty, if an amount is to be added to the income of
a Tax Indemnified Party (including an amount payable pursuant to this Section)
Taxes payable in respect of such amount shall be computed using the tax rate
applicable to such income within the MCBC Group and without taking into account
any Tax Attributes.

(d)
Notwithstanding anything else to the contrary in this Agreement, the indemnities
in Section 8.01 and this Section 8.02 shall not include an indemnity for any Tax
liability of the MCBC Group arising from the allocation to Molson of its share
of income of the Partnership earned in the ordinary course of business of the
Partnership (which, for greater certainty, excludes any income of the
Partnership arising directly or indirectly as a result of, because of or in
respect of, any transaction contemplated herein) for any fiscal period of the
Partnership (or portion thereof) ending on or before the Closing Date.

8.03    Third-Party Claims
The Modelo Group will have the right to defend the MCBC Group and the Tax
Indemnified Parties (together with the MCBC Group, the “Indemnified Parties”)
against the third-party claims for which it is required to indemnify the
Indemnified Parties under this Agreement and to take full carriage of any tax
audit, objection or appeal in respect thereof, and to negotiate any settlement
thereof with counsel of its choice so long as (i) the Modelo Group confirms in
writing that it shall indemnify the MCBC Group from and against any Damages (or,
in the case of a Tax claim, any Taxes) the MCBC Group may suffer relating to the
third-party claim, (ii) the third-party claim involves only money damages and
does not seek an injunction or other equitable relief, or result in the risk of
any criminal penalties, (iii) settlement of, or an adverse judgment with respect
to, the third-party claim is not, in the reasonable good faith judgment of the
MCBC Group, likely to establish




--------------------------------------------------------------------------------

- 16 -

a precedential custom or practice adverse to the continuing business interests
of the MCBC Group, or to be detrimental to the reputation of the MCBC Group, and
(iv) the Modelo Group conducts the defence of the third-party claim actively and
diligently, provided, further, that in the case of any contest of any
third-party claim involving Taxes, the Modelo Group will remit to the relevant
taxation authority an amount equal to (or an acceptable irrevocable guarantee in
favor of the relevant taxation authority and the affected person for) the
appropriate portion of Taxes that is then the subject of immediate collection
proceedings. If the Modelo Group then so elects to assume the defence of any
third-party claim, the MCBC Group will cooperate with the Modelo Group in the
defence or settlement thereof, provided that the Modelo Group will not enter
into any settlement, compromise or consent with respect to any third party claim
unless the Indemnified Parties consent, which consent will not be unreasonably
withheld, conditioned or delayed. The parties will cooperate fully with one
another to facilitate the full carriage by the Modelo Group of any Tax audit,
objection or appeal referred to in this Section 8.03, including by providing
timely notice and copies of any correspondence from a Governmental Authority in
respect thereof.
ARTICLE 9
CONFIDENTIALITY
9.01    Confidential Information
(e)
The Parties shall consult each other before any public disclosure of this
Agreement or any of its terms, and shall agree upon the content of, any news or
other public disclosure regarding the matters contemplated herein, provided that
this restriction shall not apply to any news release or disclosure that is
required by applicable Laws or the rules and policies or Governmental
Authorities or stock exchanges having jurisdiction and the content of which is
not agreed upon by a Party after reasonable notice.

(f)
On the Closing Date, all employees and representatives of the Partnership, MMI
and Canacermex will destroy any confidential information relating to the MCBC
Group and any information of the Partnership, MMI and Canacermex which would not
have been permitted to be disclosed by Section 15.01 of the General Undertaking
Agreement and, for greater certainty, the GModelo Group shall not acquire any
rights to such information as a result of the transactions herein. Such
employees and representatives shall confirm in writing to Molson Canada that
such information has been destroyed. For greater certainty, no Party shall have
any liability for any failure of such employees and representatives in respect
of this Section 9.01(b).

9.02    Non-Disparagement
During the Interim Period, the Parties and their respective Representatives will
refrain from directly or indirectly expressing or making any comments or
statements which a reasonable person would regard as reflecting adversely on the
reputation or goodwill of the Partnership, MMI or Canacermex or the Products,
notwithstanding that the matters contemplated under this Agreement may have been
disclosed publicly by the Parties pursuant to applicable Laws or by mutual
consent.




--------------------------------------------------------------------------------

- 17 -

ARTICLE 10
GOVERNING LAWS AND CHOICE OF FORUM
10.01    Governing Laws
This Agreement shall be governed by and construed in accordance with the Laws of
Ontario and the federal Laws of Canada applicable in Ontario, without reference
to its principles of conflicts of law that would require application of the
substantive Laws of any other jurisdiction.
10.02    Choice of Forum
Each of the Parties irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of Ontario and agrees that any dispute,
action, motion, proceeding or recourse brought in relation to this Agreement by
either Party shall be brought only before the courts of Ontario.
To the fullest extent permitted by applicable Law, each of the Parties waives
and renounces any right to challenge or object to the jurisdiction of the courts
of Ontario, including a challenge or objection based on inconvenient forum, in
any dispute, action, motion, proceeding or recourse brought by either Party in
relation to this Agreement before the courts of Ontario or before the courts of
any other jurisdiction.
ARTICLE 11
GUARANTEE
At the Closing, Grupo Modelo shall deliver to the MCBC Group a joint and several
guarantee of the obligations of GModelo under this Agreement and Molson Canada
shall deliver to the Modelo Group a joint and several guarantee of the
obligations of Molson under this Agreement. Such guarantees shall be governed by
the laws of Ontario and Grupo Modelo and Molson Canada shall have full corporate
power and authority to execute such guarantees which shall be supported by
customary legal opinions (including from Mexican counsel).
ARTICLE 12
GENERAL
12.01    Assignment of Rights
No Party may assign its rights or obligations under this Agreement without the
consent of the other Parties. Notwithstanding the foregoing, a Party may assign
its rights and obligations under this Agreement without the consent of the other
Parties if (i) such assignment occurs in the context of a corporate
reorganization that does not involve a third-party or occurs with an Affiliate,
(ii) the assignee expressly assumes the assignor’s obligations hereunder to the
other Parties and (iii) the other Parties receive prompt prior notice of such
assignment. For greater certainty, the assignor shall remain responsible for its
obligations hereunder notwithstanding any assignment thereof.




--------------------------------------------------------------------------------

- 18 -

12.02    Headings
The headings used in this Agreement are for convenience of reference only and
shall not affect the interpretation of or any obligation under this Agreement.
12.03    Amendment
This Agreement may not be amended except by an instrument in writing signed by
all Parties.
12.04    Currency
Unless otherwise indicated, all dollar amounts herein are expressed in Canadian
dollars and references to “$” are to Canadian dollars.
12.05    Notices
Each notice or other document authorized or required to be given pursuant hereto
(a “Notice”) shall be in writing and may be delivered by hand or by telecopier
or some other form of electronic transmission:
if to Modelo:
Cerveceria Modelo, S.A. de C.V.
Lago Alberto No. 156
Colonia Anahuac
11320 México, D.F.
Mexico
Attention: General Counsel
Facsimile: (5255) 2266-0000 Ext. 4692
with a copy to:
Javier Barros Sierra 555 - 6th Floor
Colonia Zedec Santa Fe
01210 México, D.F.
Mexico
Attention: General Counsel
Facsimile: (5255) 2266-0000 Ext. 4692
and to:
Blake Cassels & Graydon LLP
4000-199 Bay Street
Commerce Court West
Toronto, Ontario M5L 1A9
Attention: Craig Thorburn
Facsimile: (416)-863-2653




--------------------------------------------------------------------------------

- 19 -

if to Molson:
Molson Inc.
33 Carlingview Drive
Toronto, Ontario M9W 5E4
Facsimile No.: (416)-679-0630
Attention: General Counsel
with a copy to:
McCarthy Tétrault LLP
2500-1000 De La Gauchetière Ouest
Montréal, Québec H3B 0A2
Facsimile No.: (514)-875-6246
Attention: Éric Gosselin and Philippe Fortier
if to GModelo:
GModelo Canada Inc.
135 Queen’s Plate Drive
Suite 515
Etobicoke, Ontario M9W 5V1
Facsimile No.: (416)-749-0517
Attention: President
if to the Partnership:
Modelo Molson Imports L.P.
135 Queen’s Plate Drive
Suite 515
Etobicoke, Ontario M9W 6V1
Facsimile No.: (416)-749-0517
Attention: President
with a copy to
Molson Inc.
33 Carlingview Drive
Toronto, Ontario M9W 5E4
Facsimile No.: (416)-679-0630
Attention: General Counsel
and to
GModelo Canada Inc.
135 Queen’s Plate Drive
Suite 5I5




--------------------------------------------------------------------------------

- 20 -

Etobicoke, Ontario M9W 5V1
Facsimile No.: (416)-749-0517
Attention: President
if to MMI:
Modelo Molson Imports Ltd.
135 Queen’s Plate Drive
Suite 515
Etobicoke, Ontario M9W 5V1
Facsimile No.: (416)-749-0517
Attention: President
if to Canacermex:
Canacermex Inc.
1555 Notre-Dame Street East
Local 311-P
Montréal, Québec H2L 2R5
Attention: General Manager
Facsimile: (416)-749-0517
with a copy to:
Cerveceria Modelo, S.A. de C.V.
Lago Alberto No. 156
Colonia Anahuac
11320 México, D.F.
Mexico
Attention: General Counsel
Facsimile: (5255) 2266-0000 Ext. 4692
and to:
Blake Cassels & Graydon LLP
4000-199 Bay Street
Commerce Court West
Toronto, Ontario M5L 1A9
Attention: Craig Thorburn
Facsimile: (416)-863-2653
if to Molson Canada:
Molson Canada 2005
33 Carlingview Drive
Toronto, Ontario M9W 5E4;
Attention: General Counsel




--------------------------------------------------------------------------------

- 21 -

Facsimile: (416)-679-0630
with a copy to:
McCarthy Tétrault LLP
2500-1000 De La Gauchetière Ouest
Montréal, Québec H3B 0A2
Facsimile No.: (514)-875-6246
Attention: Éric Gosselin and Philippe Fortier
if to MCBC:
Molson Coors Brewing Company
1225 – 17th Street
Suite 3200
Denver, CO 80202
USA
Facsimile No.: (303)-277-3576
Attention: Global Chief Legal Officer
with a copy to:
McCarthy Tétrault LLP
2500-1000 De La Gauchetière Ouest
Montréal, Québec H3B 0A2
Facsimile No.: (514)-875-6246
Attention: Éric Gosselin and Philippe Fortier
if to Grupo Modelo:
Grupo Modelo, S.A.B. de C.V.
Javier Barros Sierra 555 - 6th Floor
Colonia Zedec Santa Fe
01210 México, D.F.
Mexico
Attention: General Counsel
Facsimile: (5255) 2266-0000 Ext. 4692
and to:
Blake Cassels & Graydon LLP
4000-199 Bay Street
Commerce Court West
Toronto, Ontario M5L 1A9
Attention: Craig Thorburn
Facsimile: (416)-863-2653




--------------------------------------------------------------------------------

- 22 -

Any such Notice shall be deemed to have been received:
(a)
if it is delivered by hand, at the time of delivery; or

(b)
if it is delivered by telecopier or some other form of electronic transmission
and the time of transmission is stated in such Notice, at the time of
transmission, but if the time of transmission is not stated in such Notice, then
it shall be deemed to have been received at the commencement of business on the
next Business Day.

A Party may change its address for Notice by giving Notice to the other Parties
in the manner herein provided.
12.06    Costs of the Agreement
Each Party shall be responsible for its own costs and expenses in connection
with the matters referred to herein unless otherwise specifically provided
herein.
12.07    Effect of Agreement
This Agreement, together with the General Undertaking Agreement and the
Transaction Agreements, replaces and supersedes all prior agreements among the
Parties or their Affiliates related to the subject matter hereof. This Agreement
may be amended, restated or supplemented only by the written agreement of each
of the Parties acting individually.
12.08    Counterparts
This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which taken together will constitute one
single agreement between the Parties.
12.09    Severability
The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. If any provision of
this Agreement, or the application thereof to any Person or in any circumstance,
is invalid or unenforceable, then (a) this Agreement shall be amended to provide
a suitable and equitable provision(s) to be substituted therefor in order to
carry out, as far as may be valid and enforceable, the intent and purpose of
such invalid or unenforceable provision, and (b) the remainder of this Agreement
and the application of all of its provisions to other Persons or circumstances
shall not be affected by such invalidity or unenforceability.
12.10    No Waiver
No waiver by any Person of any default by any Party in the performance of any
provision, condition or obligation hereof shall be deemed to be a waiver of, or
in any manner release such Party from performance of, any other provision,
condition or requirement hereof, nor shall any waiver be deemed to be a waiver
of, or in any manner a release of, a Party from future performance of the same
provision, condition or requirement. Any delay in exercising or failure to
exercise any




--------------------------------------------------------------------------------

- 23 -

right or remedy hereunder on the part of any Party shall not operate as a waiver
thereof nor impair the exercise of any such right or remedy or any other right
or remedy accruing to such Party thereafter. No waiver of a right or remedy
created by this Agreement by one or more Parties shall constitute a waiver of
such right or remedy by the other Parties except as may otherwise be required by
Law with respect to Persons that are not Parties. The failure of one or more
Parties to perform its or their obligations hereunder shall not release the
other Parties from the performance of their obligations.
12.11    Remedies Cumulative
No right or remedy herein conferred upon or reserved to either Party is intended
to be exclusive of any other right or remedy, and each and every right and
remedy will be cumulative and in addition to any other right or remedy under
this Agreement, or under applicable Law, whether now or hereafter existing.
12.12    Third Persons
Except as expressly provided in this Agreement, nothing herein is intended or
shall be construed to confer upon or to give any Person not a Party hereto any
rights or remedies under or by reason of this Agreement.
12.13    Further Assurances
Each of the Parties shall execute and deliver all such other and additional
instruments and documents and shall do such other acts and things as may be
necessary more fully to effectuate the provisions of this Agreement.
12.14    Negotiated Terms
The terms and conditions of this Agreement are the result of negotiations
between the Parties and this Agreement will not be construed in favour of or
against any Party by reason of the extent to which any Party or its professional
advisers participated in the preparation of this Agreement.
[Signature pages follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first above written.
CERVECERÍA MODELO, S.A. de C.V.
Per:
/s/ Margarita Hugues Velez
 
Name: Margarita Hugues Velez
 
Title: Attorney-in-Fact
Per:
/s/ Edwardo Gabriel Aponte Rico
 
Name: Edwardo Gabriel Aponte Rico
 
Title: Attorney-in-Fact
 
GRUPO MODELO, S.A.B. de C.V.
Per:
/s/ Margarita Hugues Velez
 
Name: Margarita Hugues Velez
 
Title: Attorney-in-Fact
Per:
/s/ Edwardo Gabriel Aponte Rico
 
Name: Edwardo Gabriel Aponte Rico
 
Title: Attorney-in-Fact
 
GMODELO CANADA INC.
Per:
/s/ John Blood
 
Name: John Blood
 
Title: Authorized Signatory




 
[SIGNATURE PAGE OF THE VARIATION AGREEMENT]




--------------------------------------------------------------------------------






MODELO MOLSON IMPORTS L.P., by its general partner, MODELO MOLSON IMPORTS LTD.
Per:
/s/ Kelly Brown
 
Name: Kelly Brown
 
Title: Authorized Signatory
Per:
/s/ John Blood
 
Name: John Blood
 
Title: Authorized Signatory


MODELO MOLSON IMPORTS LTD.
Per:
/s/ Kelly Brown
 
Name: Kelly Brown
 
Title: Authorized Signatory
Per:
/s/ John Blood
 
Name: John Blood
 
Title: Authorized Signatory


CANACERMEX INC.
Per:
/s/ Kelly Brown
 
Name: Kelly Brown
 
Title: Authorized Signatory
Per:
/s/ John Blood
 
Name: John Blood
 
Title: Authorized Signatory




 
[SIGNATURE PAGE OF THE VARIATION AGREEMENT]




--------------------------------------------------------------------------------






MOLSON INC.
Per:
/s/ Kelly Brown
 
Name: Kelly Brown
 
Title: Chief Legal Officer
 
MOLSON CANADA 2005
Per:
/s/ Kelly Brown
 
Name: Kelly Brown
 
Title: Chief Legal Officer
 
MOLSON COORS BREWING COMPANY
Per:
/s/ E. Lee Reichert
 
Name: E. Lee Reichert
 
Title: Deputy General Counsel & Assistant Secretary














 
[SIGNATURE PAGE OF THE VARIATION AGREEMENT]


